Case 2:19-cv-14199-DMM Document 7 Entered on FLSD Docket 07/12/2019 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   Ft. Pierce Division

  CENTER FOR BIOLOGICAL DIVERSITY;
  CALUSA WATERKEEPER; and
  WATERKEEPE ALLIANCE,

         Plaintiffs,

           v.                                                  Case No. 2:19-cv-14199-DMM

  U.S. ARMY CORPS OF ENGINEERS;
  COL. ANDREW KELLY, in his official
  Capacity as Commander and District Engineer
  of the U.S. Army Corps of Engineers; U.S.
  DEPARTMENT OF THE INTERIOR;
  DAVID BERNHARDT, in his official
  Capacity as Secretary of the U.S. Department
  Of the Interior; NATIONAL MARINE
  FISHERIES SERICE; DR. ROY E.
  CRABTREE, in his official capacity as
  Regional Administrator of the Southeast
  Regional Office of National Marine Fisheries
  Service; U.S. FISH AND WILDLIFE
  SERVICE; and MARGARET EVERSON, in
  her official capacity as Principal Deputy
  Director of U.S. Fish and Wildlife Service,

         Defendants.
                                                         /

                         NOTICE OF APPEARANCE OF COUNSEL

         Please be advised that Mark Arthur Brown, Senior Trial Attorney, United States

  Department of Justice, Environment and Natural Resources Division, Wildlife & Marine

  Resources Section, hereby enters an appearance as counsel for the Defendants.

         Apart from pleadings, documents or other papers that must be electronically filed with

  the Court, service may be made on Mr. Brown as follows:


                                                 -1-
Case 2:19-cv-14199-DMM Document 7 Entered on FLSD Docket 07/12/2019 Page 2 of 3




                        Mark Arthur Brown
                        U.S. Department of Justice
                        Environment and Natural Resources Division
                        Wildlife and Marine Resources Section
                        P.O. Box 7611
                        Washington, D.C. 20044-7611
                        Tel: (202) 305-0204
                        Fax: (202) 305-0275
                        mark.brown@usdoj.gov

  Express Deliveries:   4 Constitution Square
                        150 M Street, NE
                        Ste. 2.900
                        Washington, DC 20001

         Respectfully submitted on this 12th day of July, 2019.

                                                   JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
                                                   United States Department of Justice
                                                   Environment and Natural Resources Division


                                                   By: s/ Mark Arthur Brown
                                                   MARK ARTHUR BROWN
                                                   Florida Bar No. 099504
                                                   Senior Trial Attorney
                                                   United States Department of Justice
                                                   Environment and Natural Resources Division
                                                   E-Mail: mark.brown@usdoj.gov
                                                   Telephone: (202) 305-0204
                                                   Facsimile: (202) 305-0275




                                                -2-
Case 2:19-cv-14199-DMM Document 7 Entered on FLSD Docket 07/12/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 12, 2019 a true and correct copy of the foregoing was

  electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document

  will be served upon interested counsel via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                   By: s/ Mark Arthur Brown
                                                       Mark Arthur Brown




                                                -3-
